BENEDICT, District Judge.
The only question raised by the appeal, which is taken from the clerk’s taxation of costs, is whether the amount paid the witnesses was a necessary payment in order to compel their attendance.
This question cannot be determined upon the affidavits, as there is an omission to state when and where the witnesses were subpoenaed. The affidavit may be amended, however, and the bill thereupon retaxed by the clerk, who will allow the sums actually paid each witness as travel fee, at the rate of five cents per mile from his place of residence and five cents per mile for returning thereto, and not exceeding one hundred miles, unless it appears that the witness was subpoenaed at the place of trial on the day on which he was required by the subpoena to attend in court. A witness, so subpoenaed, is not entitled to receive a travel fee for coming to the court.